







GREENHILL & CO., INC. 2019 EQUITY INCENTIVE PLAN


Section 1.Purpose. The purposes of this 2019 Greenhill & Co., Inc. Equity
Incentive Plan (the “Plan”) are to (i) attract, retain and motivate key
employees and directors of, and consultants and advisors to, Greenhill & Co.,
Inc. (the “Company”) and its Subsidiaries and (ii) to align the interests of key
employees, directors, consultants and advisors with stockholders through the
grants of equity-based compensation and enhanced opportunities for ownership of
the Company’s Shares. This Plan is intended to replace the Greenhill & Co., Inc.
Equity Incentive Plan, as amended and restated (the “Prior Plan”), which, as of
the date on which this Plan is approved by the stockholders of the Company,
shall be automatically terminated and replaced and superseded by this Plan,
except that any awards granted under the Prior Plan shall continue to be subject
to the terms of the Prior Plan and applicable Award Agreement (as defined
below), including any such terms that are intended to survive the termination of
the Prior Plan or the settlement of such award, and shall remain in effect
pursuant to their terms.


Section 2.Definitions. The following terms used in the Plan and any agreement
entered into pursuant to the Plan shall have the meaning set forth below:


“Affiliate” means (i) any Person that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company or (ii) any entity in which the Company has a significant equity
interest, as determined by the Committee.
“Award” means any Option, Restricted Stock, Restricted Stock Units, Performance
Award, SAR, Other Stock-Based Award, Deferred Cash Award, or any other right,
interest or grant relating to cash, Shares or other property granted pursuant to
the Plan.
“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award, which may, but need not be (as determined by the
Committee) executed or acknowledged by a Participant as a condition to receiving
an Award or the benefits under an Award.
“Board” or “Board of Directors” means the Board of Directors of the Company.
“Change in Control” means the consummation of a merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
the sale or other disposition of all or substantially all of the assets of the
Company to an entity that is not an affiliate or that, in each case, requires
stockholder approval under the laws of the Company’s jurisdiction of
organization, unless immediately following such transaction, either: (i) at
least 50% of the total voting power of the surviving entity or its parent
entity, if applicable, is represented by securities of the Company that were
outstanding immediately prior to the transaction (or securities into which the
Company’s securities were converted or exchanged in such transaction); or (ii)
at least 50% of the members of the board of directors (including directors whose
election or nomination was approved by the incumbent directors of the Board) of
the company resulting from the transaction were members of the Board at the time
of the Board’s approval of the execution of the initial agreement providing for
the transaction; provided, however, that for purposes of this Plan, the
following acquisitions shall not constitute a Change in Control: (a) any
acquisition by the Company or any Subsidiary, (b) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, and (c) any acquisition by an underwriter temporarily holding
Shares pursuant to an offering of such securities. Notwithstanding the
foregoing, if a Change in Control constitutes a payment event with respect to
any payment of compensation or benefits that is “deferred compensation” within
the meaning of Section 409A, then, to the extent required to avoid the
imposition of additional taxes under Section 409A, the transaction or event
described above with respect to such payment (or portion thereof) shall only
constitute a Change in Control for purposes of the payment timing of such
payment if such transaction also constitutes a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5). The Committee shall have
full and final authority, which shall be exercised in its sole discretion, to
determine conclusively whether a Change in Control has occurred pursuant to the
above definition, and the date of the occurrence of such Change in Control and
any incidental matters relating thereto.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board, or any successor to
such committee, or any other committee of the Board duly appointed or designated
by the Board, in each case, composed of no fewer than two directors each of whom
is a “non-Employee director” within the meaning of Rule 16b-3 of the Exchange
Act.
“Company Group” means, collectively or individually, as applicable, the Company
and any of its Subsidiaries.





--------------------------------------------------------------------------------





“Deferred Cash Award” means an Award under Section 10 of the Plan that has a
value set by the Committee, which shall be payable to the Participant in cash.
“Disability” means the permanent disability of a Participant as determined by
the Committee in its sole discretion, considering, among other factors, whether
the Participant is considered disabled under any long term disability plan of
the Company.
“Eligible Person” means any full time or part time employee (including an
officer or director who is also an employee), consultant or advisor of any
member of the Company Group selected by the Committee. Other than for awards of
Options, “Eligible Person” shall also include any individual to whom an offer of
employment has been extended, a member of the Board or a member of the board of
directors of a Subsidiary. Subject to Section 12(e) of the Plan, references to
“employment” and related terms in the Plan shall include the provision of
services in any capacity.
“Employee Participant” means any individual who is an Eligible Person and who
provides services to the Company other than a Non-Employee Director, including,
but not limited to, an employee, consultant, advisor or employee director.
“Fair Market Value” means the closing sale price of the Shares, as reported on
the composite tape of New York Stock Exchange, or any other reporting system
selected by the Committee on the relevant dates, or, if no sale of Shares is
reported for that date, on the date or dates that the Committee determines, in
its sole discretion, to be appropriate for purposes of the valuation.
“Incentive Stock Option” means any Option designated as an incentive stock
option within the meaning of Section 422 of the Code.
“Non-Employee Director” means any director of the Company who is not an officer
or employee of any member of the Company Group.
“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.
“Option” means an option to purchase a Share or Shares granted under the Plan.
“Other Stock-Based Award” means an Award granted pursuant to Section 9 of the
Plan.
“Participant” means a person who holds an Award that has been granted under the
Plan and that remains outstanding, including a person who is no longer an
Eligible Person.
“Performance Award” means an Award structured in accordance with Section 11 of
the Plan.
“Performance Period” means the period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are
measured.
“Person” means an individual, corporation, partnership, association, trust,
limited liability company or any other entity or organization, including a
government or political subdivision or an agency, unit or instrumentality
thereof.
“Prior Plan” means the Greenhill & Co., Inc. Equity Incentive Plan, as amended
and restated.
“Restricted Stock” means an award of Shares granted under this Plan which are
subject to certain restrictions and to a risk of forfeiture.
“Restricted Stock Unit” means a right to receive a Share (or, in lieu thereof
and to the extent set forth in the applicable Award Agreement or determined by
the Committee, the Fair Market Value of such Share in cash) upon the terms and
conditions set forth in the Plan and the applicable Award Agreement.
“Retirement” means termination of employment on or after the date the
Participant has (i) attained age 65 and completed at least two years of service
with any member of the Company Group; (ii) completed at least twelve years of
service as a managing director of the Company or its predecessors, or (iii) has
completed at least twenty years of service with a member of the Company Group or
and of their respective predecessors.
“SAR” means an Award entitling the holder (or other person entitled to exercise
pursuant to the Plan) to exercise all or a specified portion thereof (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of such Award from the Fair Market





--------------------------------------------------------------------------------





Value on the date of exercise of such Award by the number of Shares with respect
to which such Award shall have been exercised, subject to any limitations the
Committee may impose.
“Share” means a share of common stock of the Company, par value $0.01 per share.
“Subsidiary” means, as of the applicable time, any corporation, limited
liability company, partnership, joint venture or similar entity in which the
Company owns, directly or indirectly, an equity interest of 50% or more, or
representing 50% or more of the voting power, of the total equity interests of
such entity.
Section 3.Administration. (a) The Plan will be administered by the Committee. To
the extent permitted by applicable law, the Committee or the Board may delegate
to one or more officers of the Company the authority to grant awards or to
perform such other administrative duties hereunder, except that such delegation
shall not be applicable to any Award for a person then covered by Section 16 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Subject to
and consistent with the provisions of the Plan, the Committee (or its delegate
or a delegate of the Board) will have full power and authority, in its
discretion, and without limitation, to: (i) select Eligible Persons to become
Participants; (ii) determine the type and number of Awards to be granted to each
Participant; (iii) determine the number of Shares to be covered by each Award;
(iv) determine the dates on which Awards may be exercised and on which the risk
of forfeiture or deferral period relating to Awards shall lapse or terminate,
and the acceleration of any such dates; (v) determine the expiration date of any
Award; (vi) determine whether, to what extent, and under what circumstances an
Award may be denominated or settled, or the exercise price of an Award may be
paid, in cash, Shares, other Awards, or other property; (vii) determine any
other terms and conditions of, and all other matters relating to, Awards; (viii)
prescribe Award Agreements (such Award Agreements need not be identical for each
Participant) and amendments thereto; (ix) construe and interpret the Plan and
the respective Award Agreements entered into pursuant to the Plan; and (x) make
all other determinations necessary or advisable for administering the Plan. All
decisions and determinations of the Committee with respect to the administration
and interpretation of the Plan shall be final, conclusive, and binding upon all
persons interested in the Plan, including Participants, beneficiaries, and other
persons claiming rights from or through a Participant, and stockholders.


(b)    To the fullest extent permitted by law, each member and former member of
the Committee and each person to whom the Committee or the Board delegates or
has delegated authority under this Plan shall be entitled to indemnification by
the Company against and from any loss, liability, judgment, damage, cost and
reasonable expense incurred by such member, former member or other person by
reason of any action taken, failure to act or determination made in good faith
under or with respect to this Plan.


Section 4.Shares Subject to the Plan; Limits on Awards.


(a)Shares to be issued under the Plan may consist, in whole or in part, of
authorized and unissued Shares, treasury Shares or Shares purchased by the
Company in the open market or otherwise. Subject to the approval of the
Company’s stockholders and adjustment pursuant to Section 14, the maximum number
of Shares that may be issued pursuant to Awards granted under the Plan shall be
equal to the sum of (i) 6,500,000, (ii) any Shares available for grant under the
Prior Plan as of immediately prior to the termination of the Prior Plan, and
(iii) any Shares that become available after termination of the Prior Plan with
respect to awards granted under the Prior Plan and outstanding on the Effective
Date that are forfeited, canceled, terminated, fail to vest or are otherwise not
paid or delivered after the Effective Date. Notwithstanding the foregoing and
subject to adjustment as provided in Section 14 of the Plan, under the Plan:


i
the aggregate value that may be awarded or granted during any fiscal year of the
Company to any Employee Participant shall not exceed (A) 700,000 Shares, for
Awards denominated in Shares or (B) $15,000,000, for Awards denominated in cash
or valued with reference to property other than Shares;



ii
that may be awarded or granted during any fiscal year of the Company to any
Non-Employee Director shall not exceed $500,000, whether denominated in cash,
Shares or other property; and



iii
No more than 700,000 Shares in the aggregate may be issued in respect of
Incentive Stock Options.



(b)For purposes of this Section 4, if an Award entitles the holder thereof to
receive or purchase Shares, the number of Shares covered by such Award or to
which such Award relates shall be counted on the date of grant of such Award
against the aggregate number of Shares available for issuing Awards under the
Plan. Shares that are subject to or underlie Awards which expire or for any
reason are cancelled, terminated, forfeited, fail to vest, or for any other
reason are not paid or delivered under the Plan shall again be available for
issuance in connection with future Awards granted under the Plan. Shares
purchased on the open market with cash proceeds generated by the exercise of an
Option will not increase or replenish the number of Shares available





--------------------------------------------------------------------------------





for grant. In the event that Shares are delivered in respect of an Award, all of
the Shares subject to the Award (including any Shares used to satisfy applicable
tax withholding obligations) shall be considered in calculating the maximum
number of Shares available for delivery under the Plan. Shares surrendered or
withheld as payment of either the exercise price of an Award and/or withholding
taxes in respect of such an Award shall be counted against the share limits of
this Plan and shall not again be available for issuance in connection with
future Awards.


Section 5.Eligibility. Awards may be granted only to Eligible Persons who are
selected to be Participants by the Committee in accordance with the provisions
of the Plan.


Section 6.Options and SARs. The Committee is authorized to grant Options and
SARs to Participants on the following terms and conditions and with such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine.


(a)Exercise Price. The exercise or purchase price, as applicable, of each Option
or SAR granted under the Plan shall be determined by the Committee and shall not
be less than the Fair Market Value of a Share on the date of grant of such
Option or SAR.


(b)Term and Termination of Options. The term of each Option or SAR, together
with the effect of termination of employment or service by a Participant on such
term, will be determined by the Committee, but in no event will an Option or SAR
be exercisable, either in whole or in part, after the expiration of ten years
from the date of grant of such Option or SAR.


(c)Exercise of Option. Each Option or SAR shall be exercisable at such times and
subject to such terms and conditions as the Committee may, in its sole
discretion, specify in the applicable Award Agreement or thereafter. The
Committee may impose such conditions with respect to the exercise of Options or
SARs, including without limitation, any conditions relating to the application
of federal or state securities laws, as it may deem necessary or advisable and
shall determine the time in which Options or SARs shall be exercisable in whole
or in part and the methods by which such exercise price may be paid or deemed to
be paid and the form of such payment, including, without limitation, cash,
Shares, or other property (including notes and other contractual obligations of
Participants to make payment on a deferred basis, such as through “cashless
exercise” arrangements, to the extent permitted by applicable law), and the
methods by or forms in which Shares will be delivered or deemed to be delivered
in satisfaction of Options or SARs to Participants.


Section 7.Incentive Stock Options. The Committee may, in its discretion, grant
options to purchase Shares to such Eligible Persons as may be selected by the
Committee. Each Option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of Shares with respect to
which Options designated as Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under this Plan or any
other plan of the Company, or any parent or Subsidiary) shall not exceed
$100,000 or, if different, the maximum limitation in effect at the time of grant
under Section 422 of the Code, or any successor provision, and any regulations
promulgated thereunder. Incentive Stock Options shall be granted only to
Eligible Persons who are employees of a member of the Company Group.


The number of Shares subject to an Incentive Stock Option and the exercise price
per Share of the Incentive Stock Option shall be determined by the Committee and
shall not be less than the Fair Market Value of a Share on the grant date of
such option; provided, however, that if an Incentive Stock Option shall be
granted to an Eligible Person who, at the time such Option is granted, owns
capital stock possessing more than 10% of the total combined voting power of all
classes of capital stock of the Company (or of any parent or Subsidiary) (a “Ten
Percent Holder”), the exercise price of such Incentive Stock Option shall not be
less than the price (currently 110% of Fair Market Value) required by the Code
in order to constitute an Incentive Stock Option.
(a)Option Period and Exercisability. The period during which an Option may be
exercised shall be determined by the Committee; provided, however, that no
Incentive Stock Option shall be exercised later than ten years after its date of
grant; provided further, that if an Incentive Stock Option shall be granted to a
Ten Percent Holder, such Option shall not be exercised later than five years
after its date of grant. The Committee may, in its discretion, establish
performance measures which shall be satisfied or met as a condition to the grant
of an Option or to the exercisability of all or a portion of an Incentive Stock
Option.


Section 8.Restricted Stock and Restricted Stock Unit Awards. The Committee is
authorized to grant Restricted Stock and/or Restricted Stock Units to
Participants.


(a)The Awards granted under this Section 8 shall be subject to such restrictions
as the Committee may impose (including, without limitation, any limitation on
the right to vote Shares underlying Restricted Stock Awards or the right to
receive





--------------------------------------------------------------------------------





any dividend, other right or property), which restrictions may lapse separately
or in combination at such time or times, in such installments or otherwise, as
the Committee may deem appropriate.


(b)Any Award of Restricted Stock or Restricted Stock Units may be evidenced in
such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
underlying a Restricted Stock Award, such certificate shall be registered in the
name of the Participant and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Shares.


Section 9.Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee. The Committee shall determine the terms and conditions of such
Awards. Shares delivered pursuant to an Award in the nature of a purchase right
granted under this Section 9 shall be purchased for such consideration, paid for
at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards, notes, or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
other Award under the Plan, may also be granted pursuant to this Section 9.


Section 10.Deferred Cash Awards. Subject to the provisions of the Plan, the
Committee, in its sole discretion, shall have the authority to grant Deferred
Cash Awards. The Committee, in its sole discretion, shall determine the terms
and conditions of such Deferred Cash Awards, including with respect to the
applicability of any vesting schedule and performance conditions related
thereto.


Section 11.Performance Awards.


(a)General. Performance Awards may be denominated as a cash amount, number of
Shares, or a combination thereof and are awards which may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions.


(b)Performance Goals Generally. The performance goals for such Performance
Awards may consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 11. The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.


(c)Business Criteria. The Committee may select one or more of the following
business criteria for the Company, or any such other criteria the Committee
deems appropriate in its sole discretion, on a consolidated basis, and/or for
specified Subsidiaries or Affiliates or other business units of the Company in
establishing performance goals for such Performance Awards: (i) earnings per
share, (ii) return on equity, (iii) pre-tax income, (iv) pre-tax operating
income, (v) revenues, (vi) net income, (vii) profits before taxes, (viii) book
value per share, (ix) stock price, (x) ratio of compensation and benefits to
revenues, (xi) execution and origination of assignments directly related to the
individual Employee Participant, (xii) adjusted EBITDA, (xiii) operating margin,
(xiv) return of capital to shareholders, and (xv) total shareholder return. Such
targets may relate to the Company as a whole, or to one or more units thereof,
and may be measured over such periods as the Committee shall determine. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies.


(d)Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards shall be in cash, Shares, other Awards or other property, or a
combination thereof, in the discretion of the Committee. Unless otherwise
determined by the Committee, Performance Awards will be distributed only after
the end of the relevant Performance Period. The Committee may, in its
discretion, increase or reduce the amount of a settlement otherwise to be made
in connection with such Performance Awards. The Committee shall specify the
circumstances in which such Performance Awards shall be paid or forfeited in the
event of termination of employment by the Participant.





--------------------------------------------------------------------------------





Section 12.Termination of Employment. Unless otherwise determined by the
Committee (taking into account any applicable tax consequences) or provided by
the Committee in the applicable Award Agreement, the following provisions shall
apply:


(a)Upon a termination of employment as a result of death or Disability:


(i)any Award (other than an Option or SAR) then unvested and held by the
Participant will be immediately accelerated and become fully vested, exercisable
and payable, and


(ii)any Option or SAR then held by the Participant will be immediately
accelerated and become fully vested, exercisable and payable and will expire on
the earlier of (A) the date the Option or SAR would have expired had the
Participant continued in such employment and (B) one year after the date such
Participant’s service ceases.


(b)Upon termination of employment by the Company for cause (as determined by the
Committee in its sole discretion):


(i)any Award then held by the Participant whose restrictions have not lapsed or
which has not vested will automatically be forfeited in full and canceled by the
Company upon such termination of employment, and


(ii)any Option or SAR then held by the Participant, to the extent exercisable,
will automatically be forfeited in full and canceled by the Company upon such
termination of employment.


(c)Upon a termination of employment by the Company without cause (as determined
by the Committee in its sole discretion) within two years following the
occurrence of a Change in Control or upon a termination of employment by the
Company without cause (as determined by the Committee in its sole discretion)
six months prior to the occurrence of a Change in Control if the Committee
reasonably determines in its sole discretion that such termination was at the
behest of the acquiring entity (each such termination of employment deemed to be
a termination of employment “in connection with” the occurrence of a Change in
Control):


(i)any Award (other than an Option or SAR) then held by the Participant will be
immediately accelerated and become fully vested, exercisable and payable (and in
the case of any such Award that is performance-based, the performance shall be
deemed to have been satisfied as of the Change in Control at the greater of (A)
the target performance level or (B) actual level of performance achieved through
the date of such Change in Control); and


(ii)any Option or SAR then held by the Participant will be immediately
accelerated and become fully vested, exercisable and payable shall automatically
expire on the earlier of (A) the date the Option or SAR would have expired had
the Participant continued in such employment and (B) one year after the date
such Participant’s service ceases.


(d)Upon termination of employment for any reason other than death, Disability,
or termination of employment by the Company for cause (as determined by the
Committee in its sole discretion) or in connection with the occurrence of a
Change in Control:


(i)any time-based Award (other than an Option or SAR) then held by the
Participant whose restrictions have not lapsed will automatically be forfeited
in full and canceled by the Company upon such termination of employment,


(ii)any Option or SAR then held by the Participant, to the extent not
exercisable, shall automatically expire upon such termination of employment and,
to the extent exercisable, shall automatically expire on the earlier of (A) the
date the Option or SAR would have expired had the Participant continued in such
employment and (B) one hundred and eighty days (or ninety days in the case of an
Option that is intended to qualify as an Incentive Stock Option) after the date
the such Participant’s service ceases, and


(iii)any Award then held by the Participant which is not then payable and
remains subject to achievement of performance vesting goals will be paid in
accordance with its terms at the time such Award would have been payable if the
termination of employment had not occurred.


(e)For the avoidance of doubt, unless otherwise determined by the Committee in
its sole discretion, for purposes of this Plan (and in particular Section 12 and
Section 13 hereof), a change in status from an employee to a consultant or
non-employee director, and vice versa, shall not be considered a termination of
employment. The Committee, in its sole discretion,





--------------------------------------------------------------------------------





shall determine the effect of all matters and questions relating to any
termination of employment, including, without limitation, whether a termination
of employment has occurred, whether a termination of employment resulted from a
discharge for cause, whether a termination of employment was involuntary or
without cause under Section 12 above, and all questions of whether particular
leaves of absence constitute a termination of employment.


Section 13.Retirement. Unless determined otherwise by the Committee (taking into
account any applicable tax consequences) or provided by the Company in the
applicable Award Agreement, upon a termination of a Participant’s employment as
a result of Retirement, such Retirement shall be treated as a voluntary
resignation and Participant’s then outstanding Awards that have not vested,
become exercisable and/or become free of restrictions will automatically be
forfeited in full and canceled by the Company upon such Retirement and the
exercise period applicable to Participant’s then vested and outstanding Options
or SARs shall automatically expire on the earlier of (x) the date that ninety
(90) days following such Retirement or (y) the original expiration date of such
Option or SAR; provided, however that, unless otherwise provided by the Company
in the applicable Award Agreement, if, rather than terminating employment for
reason of Retirement, such Participant offers to convert to the status of a
senior advisor for a period of at least three years pursuant to the terms of the
Company’s standard form of senior advisor employment agreement (which includes a
non-competition agreement), as may be in effect from time to time, each
outstanding Award held by such Participant as of the effective date of such
senior advisor employment agreement shall continue to vest in accordance with
the terms and conditions of the Plan, the applicable Award Agreement, and the
underlying senior advisor employment agreement.


Section 14.Adjustment. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects Shares such that an adjustment is appropriate under the Plan, then
the Committee shall, in such manner as it may deem equitable, adjust any or all
of (i) the number and kind of Shares which may be delivered in connection with
Awards granted thereafter, (ii) the number and kind of Shares by which annual
per person Award limitations are measured under Section 4(a), (iii) the number
and kind of Shares subject to or deliverable in respect of outstanding Awards
and (iv) the exercise price, grant price or purchase price relating to any Award
or, if deemed appropriate, the Committee may make provision for a payment of
cash or property to the holder of an outstanding Award in consideration for the
cancellation thereof. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
(including Performance Awards and performance goals) in recognition of unusual
or nonrecurring events (including, without limitation, events described in the
preceding sentence, as well as acquisitions and dispositions of businesses and
assets) affecting the Company, any Subsidiary or Affiliate or other business
unit, or the financial statements of the Company or any Subsidiary or Affiliate,
or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Subsidiary
or Affiliate or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant.


Section 15.Change in Control. In the event of a Change in Control, the double
trigger vesting conditions of Section 12(c) shall apply.


Section 16.Compliance with Laws; Transferability.


(a)The Company may, to the extent deemed necessary or advisable by the
Committee, postpone the issuance or delivery of Shares or payment of other
benefits under any Award until completion of such registration or qualification
of such Shares or other required action under any federal or state law, rule or
regulation, listing or other required action with respect to any stock exchange
or automated quotation system upon which the Shares or other securities of the
Company are listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Shares or payment of other benefits
in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations.


(b)Limits on Transferability; Beneficiaries. Except as the Committee may
otherwise determine from time to time, (i) no Award and no right under any Award
shall be assignable, alienable, saleable or transferable by a Participant
otherwise than by will or by the laws of descent and distribution; provided,
however, that, if so determined by the Committee, a Participant may, in the
manner established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Participant, and to receive any property
distributable, with respect to any Award upon the death of the Participant; (ii)
each Award, and each right under any Award, shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative; and
(iii) no Award and no right under any such Award, may be pledged, alienated,
attached, or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance thereof shall be void and unenforceable against the
Company. The provisions of this Section 16(b) shall not apply to any Award which
has been





--------------------------------------------------------------------------------





fully exercised, earned or paid, as the case may be, and shall not preclude
forfeiture of an Award in accordance with the terms thereof.


Section 17.Dividends and Dividend Equivalents. Subject to applicable law, the
Committee shall be authorized to establish procedures pursuant to which the
payment of any Award may be deferred, either automatically, or at the election
of the Committee or a Participant. Subject to the provisions of the Plan and any
Award Agreement, the Participant receiving the Award (including, without
limitation, any deferred Award) may, if so determined by the Committee, be
entitled to receive, currently or on a deferred basis, cash dividends, or cash
payments in amounts equivalent to cash dividends on Shares (i.e., dividend
equivalents), with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested. Reinvestment of dividends in
additional Restricted Stock at the time of any dividend payment, and the payment
of Shares with respect to dividends to Participants holding Restricted Stock
Units Awards, shall only be permissible if sufficient Shares are available under
Section 4. In the event that sufficient Shares are not available for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of Restricted Stock Units equal in number to the Shares that would
have been obtained by such payment or reinvestment, the terms of which
Restricted Stock Units shall provide for settlement at the same time as the
underlying Restricted Stock or Restricted Stock Units in cash and for dividend
equivalent reinvestment in further Restricted Stock Units on the terms
contemplated by this Section 17. Any dividend or dividend equivalents with
respect to awards that are subject to vesting conditions shall be subject to the
same vesting conditions as the underlying awards. Notwithstanding any provision
of the Plan or any Award Agreement, no dividend or dividend equivalent payments
or other payments will be made in respect of any applicable Award prior to the
settlement date of such Award.


Section 18.Certain Tax Provisions.


(a)Withholding. The Company Group shall have the authority and the right to
deduct or withhold, or require a holder of any Award to remit to the Company
Group, an amount sufficient to satisfy federal, state, local and foreign taxes
(including such holder’s FICA, employment tax or other social security
contribution obligation) required by law to be withheld with respect to any
taxable event concerning a holder arising as a result of the Plan or any Award.
In connection therewith, the Company Group shall have the right to require,
prior to the issuance or delivery of any Shares or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such Award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such Award. The Committee may, in its sole discretion
and in satisfaction of the foregoing requirement, or in satisfaction of such
additional withholding obligations as a holder may have elected, provide in an
Award Agreement that: (i) the Company Group shall withhold whole Shares which
would otherwise be delivered to a holder, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with an award (the “Tax Date”), or withhold an amount of cash which
would otherwise be payable to a holder, in the amount necessary to satisfy any
such obligation or (ii) the holder may satisfy any such obligation by any of the
following means: (A) a payment in cash or cash equivalents to the Company Group;
(B) delivery (either actual delivery or by attestation procedures established by
the Company Group) to the Company Group of previously owned whole Shares having
an aggregate Fair Market Value, determined as of the Tax Date, equal to the
amount necessary to satisfy any such obligation; (C) authorization to the
Company Group to withhold whole Shares which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the Tax Date, or withhold an
amount of cash which would otherwise be payable to a holder, in either case
equal to the amount necessary to satisfy any such obligation; (D) in the case of
the exercise of an Option, a cash payment by a broker-dealer acceptable to the
Company Group to whom the participant has submitted an irrevocable notice of
exercise or (E) any combination of (A), (B) and (C), in each case to the extent
set forth in the Award Agreement. Shares to be delivered or withheld may not
have an aggregate Fair Market Value in excess of the amount determined by
applying the statutory withholding rate (or, if permitted by the Company Group,
such other rate as will not cause adverse accounting consequences under the
accounting rules then in effect, and is permitted under applicable IRS
withholding rules). Any fraction of a share of Shares which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the holder.


(b)Requirement of Notification Upon Disqualifying Disposition Under Section
421(b) of the Code. If any Participant shall make any disposition of Shares
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code, such Participant shall
notify the Company of such disposition within ten days thereof.


(c)Section 409A of the Code. The intent of the parties is that payments and
benefits under this Plan comply with Section 409A of the Code, to the extent
subject thereto, and accordingly, to the maximum extent permitted, this Plan
shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, a Participant shall not be considered to have
terminated employment with the Company for purposes of this Plan unless the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code. Each amount to
be paid or benefit to be provided under this Plan shall be construed as a
separate identified payment for purposes of Section





--------------------------------------------------------------------------------





409A of the Code, and any payments described in this Plan that are due within
the “short term deferral period” as defined in Section 409A of the Code shall
not be treated as deferred compensation unless applicable law requires
otherwise. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Plan (or any other plan or agreement of the Company) during the six-month
period immediately following a Participant’s separation from service (including
for any “specified employee”) shall instead be paid on the first business day
after the date that is six months following the Participant’s separation from
service (or death, if earlier). The Plan and any Award Agreements issued
thereunder may be amended in any respect deemed by the Board or the Committee to
be necessary in order to comply with Section 409A of the Code. The Company makes
no representation that any or all of the payments described in this Plan will be
exempt from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payment. Each
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A of the Code.


Section 19.General Provisions.


(a)Neither the Plan nor any action taken hereunder shall be construed as (i)
giving any Eligible Person or Participant the right to continue as an Eligible
Person or Participant or in the employ or service of the Company or a Subsidiary
or Affiliate, (ii) interfering in any way with the right of the Company or a
Subsidiary or Affiliate to terminate any Eligible Person’s or Participant’s
employment or service at any time (subject to the terms and provisions of any
separate written agreements), (iii) giving an Eligible Person or Participant any
claim to be granted any Award under the Plan or to be treated uniformly with
other Participants and employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Company unless and until the Participant is duly
issued or transferred Shares in accordance with the terms of an Award or an
Option is duly exercised. Except as expressly provided in the Plan and an Award
Agreement, neither the Plan nor any Award Agreement shall confer on any person
other than the Company and the Participant any rights or remedies thereunder.


(b)The prospective recipient of any Award under the Plan shall not, with respect
to such Award, be deemed to have become a Participant, or to have any rights
with respect to such Award, until and unless such recipient shall have received
or executed (if execution is required) an Award Agreement or other instrument
evidencing the Award and delivered a copy thereof to the Company, and otherwise
complied with the then applicable terms and conditions.


(c)The Committee shall have full power and authority to determine whether, to
what extent and under what circumstances any Award shall be canceled or
suspended. In addition, all outstanding Awards to any Participant shall be
canceled if the Participant, without the consent of the Company, while employed
by the Company or after termination of such employment, establishes a
relationship with a competitor of the Company or engages in activity which is in
conflict with or adverse to the interest of the Company, as determined under the
Company’s non-competition policy, as in effect from time to time.


(d)If any provision of this Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.


(e)Awards may be granted to employees of the Company or any Subsidiary or
Affiliate who are foreign nationals or employed outside the United States, or
both, on such terms and conditions different from those applicable to Awards to
those employees employed in the United States as may, in the judgment of the
Committee, be necessary or desirable in order to recognize differences in local
law or tax policy. The Committee also may impose conditions on the exercise or
vesting of Awards in order to minimize the Company’s obligation with respect to
tax equalization for employees of the Company or any Subsidiary or Affiliate on
assignments outside their home country.


Section 20.Prohibition on Repricing. In no event shall the exercise price with
respect to an Award be reduced following the grant of an Award, nor shall an
Award be cancelled in exchange for a replacement Award with a lower exercise
price or in exchange for another type of Award or cash payment without
stockholder approval.


Section 21.Effective Date; Amendment and Termination.


(a)The Plan shall take effect upon the approval of the stockholders of the
Company (the “Effective Date”). Unless the Plan is earlier terminated by the
Board, the Plan will terminate on the tenth (10th) anniversary of the Effective
Date. The Board will have the right, at any time to suspend, amend, alter,
discontinue or terminate the Plan, provided, however, that no such action shall
be made without stockholder approval if such approval is necessary to qualify
for or comply with any tax or regulatory





--------------------------------------------------------------------------------





requirement for which or with which the Board deems it necessary or desirable to
qualify or comply. No termination of the Plan or action by the Board in amending
or suspending the Plan may materially impair the rights of a Participant under
any outstanding Award, without the consent of the affected Participant, except
any such amendment made to cause the Plan to comply with applicable law, stock
exchange rules and regulations or accounting or tax rules and regulations.


(b)The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any Participant
or holder of beneficiary of any Award, provided, however, that no such action
shall impair the rights of a Participant or holder of beneficiary under any
Award theretofore granted under the Plan.


Section 22.Awards Subject to Clawback. The awards granted under this Plan and
any cash payment or Shares delivered pursuant to such an award are subject to
forfeiture, recovery by the Company or other action pursuant to the applicable
award Agreement or any clawback or recoupment policy which the Company may adopt
from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.


Section 23.Governing Law. The Plan will be governed by and construed in
accordance with the law of the State of New York.





